*881OPINION
CADENA, Chief Justice.
This is an appeal from an order of Bexar County Court at Law No. 5 denying appellant relief in a habeas corpus proceeding in which appellant was charged with the offense of driving while intoxicated. Appellant asserts that the present prosecution is barred because a prior complaint and information, charging him with the same offense had been previously dismissed because of the State’s failure to comply with the Speedy Trial Act, TEX.C0DE CRIM. PROC.ANN. art. 32A.02 (Vernon Supp. 1988).
Appellant’s argument that the pending prosecution is barred and that he is entitled to be discharged is based on TEX. CODE CRIM.PROC.ANN. art. 28.061 (Vernon Supp.1988), which provides that if an accusation is set aside for failure to provide a speedy trial, the defendant shall be discharged and such discharge shall bar “any further prosecution for the offense charged
[[Image here]]
In Meshell v. State, 739 S.W.2d 246, 255-58 (Tex.Crim.App.1987) (en banc), the Court, in addition to declaring art. 32A.02 unconstitutional, struck down the provisions of art. 28.061 which make the discharge because of violation of the Speedy Trial Act a bar to further prosecution for the offense discharged.
Under the holding in Chacon v. State, 745 S.W.2d 377, (Tex.Crim.App.1988) (not yet reported), the invalidation of articles 32A.02 and 28.061 deprive appellant of the right to rely on those statutes as a bar to the present prosecution. Chacon clearly applied the rule which was followed in Robinson v. State, 739 S.W.2d 795, (Tex.Crim.App.1987), that an unconstitutional statute is void from its inception and cannot provide a basis for any right or relief. See Lowry v. State, 671 S.W.2d 601 (Tex.App.—Dallas 1984), aff’d in part & rev’d in part, 692 S.W.2d 86 (Tex.Crim.App.1985) (en banc). Under this rule, the unconstitutional statutes can provide no support for invocation of the doctrines of res judicata and collateral estoppel. Were it not for the holdings in Chacon and Robinson, we would consider appellant’s claim in the light of such aspects of public policy as the nature of the statute and its previous application and questions of rights thought to have been vested. See Chicot County Drainage District v. Baxter State Bank, 308 U.S. 371, 60 S.Ct. 317, 84 L.Ed. 329 (1939). In Wichita County v. Robinson, 155 Tex. 1, 276 S.W.2d 509 (1955), the Texas Supreme Court recognized that equitable rights may be acquired under a statute which is thereafter declared unconstitutional. Apparently our Court of Criminal Appeals is not inclined to give much weight to the considerations of public policy and equitable factors deemed relevant in Chicot County and Wichita County.
The judgment of the trial court is affirmed.